TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00508-CV


Boris Goldstein, Appellant

v.


Janet Mortenson, Permanent Receiver for Austin Forex International, Inc.; 

and Randy and Melissa A. Butler, et al., Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 99-12003-F, HONORABLE PAUL DAVIS, JUDGE PRESIDING



O R D E R

PER CURIAM
	Appellant Boris Goldstein requests a third extension of time to file his appellant's
brief.  Goldstein filed his notice of appeal on September 17, 2001, and the record was filed by
October 18.  On November 7, Goldstein filed his first request for an extension of time; this Court
granted his motion and extended the deadline to January 7, 2002.  On January 2, Goldstein filed a
second request.  This Court granted his second motion and extended the deadline to February 4.  On
January 29, Goldstein filed his third request.  Although in its order granting Goldstein's second
motion this Court stated that no further extensions would be granted, in the interest of justice, we
will grant Goldstein's request.  Goldstein is hereby ORDERED to file his brief no later than February
22, 2002.  If he fails to timely file his brief, his appeal is subject to dismissal for want of prosecution.
	It is ordered February 12, 2002.


Before Justices Aboussie, B. A. Smith and Yeakel

Do Not Publish